              Case 3:19-cv-07185-JSC Document 44 Filed 06/26/20 Page 1 of 4




 1   Jim Davy (Pa. #321631*)
     2362 E. Harold St.
 2   Philadelphia, PA 19125
     Tel: 609-273-5008
 3   Email: jimdavy@gmail.com

 4   *pro hac vice forthcoming

 5   Hannah Weinstein (CSB No. 301666)
     ROTHNER, SEGALL & GREENSTONE
 6   510 South Marengo Ave.
     Pasadena, CA 91101
 7   Tel: (626) 796-7555
     Fax: (626) 577-0124
 8   Email: hweinstein@rsglabor.com

 9   Attorneys for Amicus Curiae Upturn

10

11                               UNITED STATES DISTRICT COURT

12                            NORTHERN DISTRICT OF CALIFORNIA

13                                   SAN FRANCISCO DIVISION

14

15   NEUHTAH OPIOTENNIONE, on behalf of )
     herself and others similarly situated, ) Case Number: 3:19-cv-07185-JSC
16                                          )
                                            )
17                   Plaintiff,             ) UPTURN, INC.’S MOTION FOR
                                            ) ADMINISTRATIVE RELIEF FOR
18           vs.                            ) LEAVE TO FILE BRIEF AS AMICUS
                                            ) CURIAE IN SUPPORT OF PLAINTIFFS’
19                                          ) OPPOSITION TO FACEBOOK’S
     FACEBOOK, INC.,                        ) MOTION TO DISMISS FIRST
20                                          ) AMENDED COMPLAINT
                                            )
21                   Defendant.             )
                                            ) Date: July 16, 2020
22                                          ) Time: 9:00am
                                            ) Judge: Hon. Jacqueline S. Corley
23                                          ) Courtroom: E
                                            )
24

25

26          Amicus Curiae Upturn respectfully moves this Court for leave to file the accompanying

27   amicus brief in support of Plaintiffs’ Opposition, Doc. 39, to Facebook’s Motion to Dismiss First

28   Amended Complaint, Doc. 30.

     UPTURN’S MOT. FOR ADMIN. RELIEF FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE ISO
     PLFS’ OPP TO FACEBOOK’S MTD 1ST AMENDED COMPLAINT – No. 3:19-cv-07185-JSC                       1
               Case 3:19-cv-07185-JSC Document 44 Filed 06/26/20 Page 2 of 4




 1          Upturn is a nonprofit organization based in Washington, D.C. that works in partnership

 2   with many of the nation’s leading civil rights and public interest organizations to promote equity

 3   and justice in the design, governance, and use of digital technology. One of Upturn’s key

 4   priorities is to advance economic opportunity, especially for people in protected classes who have

 5   historically suffered discrimination on those bases. Many of those people have had difficulty

 6   accessing financial services, in particular, because of discrimination on those bases.

 7          Upturn has an interest in this case because it concerns how digital advertising will affect

 8   gender and economic equity. Upturn has unique expertise related to digital advertising and can

 9   assist the Court by addressing facts relevant to a core issue of this case without duplicating the

10   arguments of the parties. Moreover, in order to effectively pursue its mission, Upturn has an

11   interest in understanding Section 230’s application to the practices at issue in this litigation.

12   Importantly, the underlying tension between Section 230 and the applicability of civil rights laws

13   that regulate marketing bears directly on many major ad platforms.

14          Facebook’s Ad Platform is complex. Upturn’s proposed amicus brief provides the

15   perspective of uniquely situated technical experts. More specifically, the brief describes how

16   underappreciated technical features of Facebook’s Ad Platform protection – its Lookalike

17   Audiences and ad delivery procedures – contribute to unlawfulness under relevant California (or

18   District of Columbia) statutes. These descriptions are critical to proper analysis of Section 230

19   immunity in this case.

20          Amicus has spent years researching how digital advertising, and Facebook’s Ad Platform

21   more specifically, impacts core civil rights protections, especially those related to financial

22   services and housing that depends on access to those services. In the past, Facebook has noted

23   that amicus has contributed to a “constructive dialogue” on these matters. 1

24

25

26   1
      In 2016, Upturn urged Facebook to begin automatically classifying ads for housing, credit, and
     employment in order to enable the adoption of new policies and enforcement mechanisms. In a
27   blog post announcing its adoption of such a system, Facebook acknowledged the feedback of
     Upturn and other groups. https://newsroom.fb.com/news/2016/11/updates-to-ethnic-affinity-
28   marketing/
     UPTURN’S MOT. FOR ADMIN. RELIEF FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE ISO
     PLFS’ OPP TO FACEBOOK’S MTD 1ST AMENDED COMPLAINT – No. 3:19-cv-07185-JSC                        2
              Case 3:19-cv-07185-JSC Document 44 Filed 06/26/20 Page 3 of 4




 1          Amicus recognizes that the intersection of Section 230 and civil rights law presents

 2   difficult and important questions. Amicus hopes to equip the Court with the best technical

 3   understanding of how Facebook’s Lookalike Audiences and ad delivery work in practice. These

 4   matters are directly relevant to the disposition of the issues before the Court, especially in

 5   deciding Facebook’s Motion to Dismiss.

 6          WHEREFORE, Upturn respectfully requests that this Court grant it leave to file the

 7   proposed, attached amicus brief.

 8

 9   Date: June 26, 2020                  Respectfully submitted,

10                                        JIM DAVY (pro hac vice forthcoming)

11
                                                  /s/ Jim Davy
12                                                Jim Davy

13
                                          HANNAH WEINSTEIN
14                                        ROTHNER, SEGALL & GREENSTONE

15
                                                  /s/ Hannah Weinstein
16                                                Hannah Weinstein

17                                        Attorneys for Amicus Curiae Upturn

18

19                                          ATTESTATION

20          I, Hannah Weinstein, attest that in conformance with Local Rule 5-1(i)(3), concurrence in

21   the filing of the document has been obtained from each of the other Signatories.

22

23                                                By     /s/ Hannah Weinstein
                                                         Hannah Weinstein
24

25

26

27

28

     UPTURN’S MOT. FOR ADMIN. RELIEF FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE ISO
     PLFS’ OPP TO FACEBOOK’S MTD 1ST AMENDED COMPLAINT – No. 3:19-cv-07185-JSC                     3
               Case 3:19-cv-07185-JSC Document 44 Filed 06/26/20 Page 4 of 4




 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the

 3   United States District Court for the Northern District of California by using the CM/ECF system

 4   on June 26, 2020. I further certify that counsel of record for all parties in this case are registered

 5   CM/ECF users and that service will be accomplished by the CM/ECF system.

 6          I certify under penalty of perjury that the foregoing is true and correct. Executed this 26th

 7   day of June, 2020.

 8

 9

10                                          /s/ Hannah Weinstein
                                            Hannah Weinstein (CSB No. 301666)
11                                          ROTHNER, SEGALL & GREENSTONE
                                            510 South Marengo Avenue
12                                          Pasadena, CA 91101
                                            Telephone: (626) 796-7555
13                                          Facsimile: (626) 577-0124
                                            E-mail: hweinstein@rsglabor.com
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     UPTURN’S MOT. FOR ADMIN. RELIEF FOR LEAVE TO FILE BRIEF AS AMICUS CURIAE ISO
     PLFS’ OPP TO FACEBOOK’S MTD 1ST AMENDED COMPLAINT – No. 3:19-cv-07185-JSC                            4
